Citation Nr: 0425109	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  04-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Entitlement to service connection for visual 
complications of diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of 
fractured ribs.

5.  Entitlement to service connection for aneurysm of the 
chin with blood clots.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




INTRODUCTION

The veteran had active duty service from October 1972 to 
October 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2003, a 
statement of the case was issued in February 2004, and a 
substantive appeal was timely received in February 2004.  

In June 2004, the veteran withdrew his request for a Board 
hearing.  

The issue of residuals of fractured ribs will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDINGS OF FACT

1.  Diabetes mellitus type II, including any visual disorder 
secondary to diabetes, was not manifested during the 
veteran's active duty service or within one year of discharge 
nor is diabetes mellitus type II otherwise related to such 
service.

2.  Hypertension was not manifested during the veteran's 
active duty service or within one year of discharge, nor is 
hypertension otherwise related to such service.

3.  An aneurysm of the chin with blood clots was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is an aneurysm of the chin with 
blood clots otherwise related to such service.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus type II, including any visual disorder 
secondary to diabetes, was not incurred in or aggravated 
during the veteran's active duty service, nor may diabetes 
mellitus type II be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§  1101, 1110, 
1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Hypertension was not incurred in or aggravated during the 
veteran's active duty service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 1133, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Aneurysm of the chin with blood clots, was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§  1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the claims on appeal.  The discussions in the rating decision 
and statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a July 2003 VCAA letter 
and the February 2004 statement of the case, the veteran was 
effectively advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  
 
The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran regarding his service connection claims 
in the July 2003 letter, which was prior to the August 2003 
rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA and private medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  While the 
veteran has not been afforded VA medical examinations with 
etiology opinion with regard to the issues addressed on the 
merits in the following decision,  the information and 
evidence of record contains sufficient competent medical 
evidence to decide these claims.  38 C.F.R. § 3.159(c)(4).  
Given the lack of any documentation of these disorders during 
service and for many years thereafter, any medical etiology 
opinion would be purely speculative.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.



Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes and hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Diabetes mellitus, type II

The veteran's service medical records are entirely absent for 
any complaints, findings or treatment referable to diabetes 
mellitus.  In fact, diabetes mellitus is first shown 
approximately 27 years after the veteran's period of military 
service.  Generally, consideration of service connection on a 
presumptive basis for diseases associated with exposure to 
herbicide agents, such as diabetes mellitus type II, is 
limited to veterans with service in the Republic of Vietnam, 
including waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
See 38 C.F.R. § 3.307, 3.309(e).  The veteran neither 
contends nor is it shown that he served in the Republic of 
Vietnam.  Moreover, the veteran's service records show no 
foreign service and a negative response was received in 
response to VA's 3101 request for verification of the 
veteran's service in Vietnam.  

The veteran asserts that his diabetes was caused by toluene 
that splashed into his eyes during service.  However, the 
veteran is a lay person and is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the etiology of his diabetes 
is without probative value.  Service medical records do show 
the veteran was treated for an eye injury, however any eye 
disabilities appear to have been acute in nature and had 
resolved by the time he underwent physical examination prior 
to separation from service.  Thus, absent any evidence to the 
contrary, the Board must conclude that the veteran's diabetes 
mellitus type II, including any visual disorder secondary to 
diabetes, was not manifested during military service or 
within one year after service, and was first manifested many 
years after the veteran's period of service.  

Hypertension

Service medical records are also negative for any elevated 
blood pressure readings and findings of hypertension.  A 
private medical record dated November 2000 suggests that the 
veteran was diagnosed with hypertension just a short time 
before.  In sum, the totality of the evidence suggests that 
the veteran's hypertension was first manifested many after 
the veteran's service.  

Aneurysm of the chin with blood clots

Service medical records do not show that the veteran was 
treated for aneurysm of the chin with blood clots.  
Furthermore, the veteran has not submitted any evidence to 
indicate that he currently has aneurysm of the chin.  
However, assuming that this is a current disability, there is 
no supporting evidence showing onset during service or any 
continuity of symptoms since service.  Thus, the Board is 
compelled to find that the preponderance of the evidence is 
against findings that the veteran has aneurysm of the chin 
with blood clots related to service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for diabetes mellitus type 
II, for visual complications of diabetes mellitus, for 
hypertension and for aneurysm of the chin with blood clots, 
is not warranted.  To that extent, the appeal is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for residuals of fractured ribs, the Board finds 
that further development is necessary to ensure a proper 
record to allow for informed appellate review. 

Service medical records indicate that the veteran was treated 
for fractured ribs.  Given that certain service medical 
records refer to fractured ribs, the Board finds it 
appropriate to afford the veteran a VA examination to 
determine whether his claim of entitlement to service 
connection for residuals of fractured ribs is related to 
service.  See 38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take any necessary 
action to ensure compliance with all VCAA 
notice requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, 
including the need to submit all 
pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed residuals of fractured ribs.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any 
special test findings, including x-rays, 
should be accomplished.  After reviewing 
the claims file (to specifically include 
service medical records) and examining 
the veteran, the appropriate examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current residuals of fractured ribs are 
related to service.  A detailed rationale 
for all opinions expressed should be 
furnished.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the record and determine 
if the benefit sought can be granted.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



